           Case 6:20-cv-00995-MK   Document 1   Filed 06/22/20   Page 1 of 5




      Joshua Lay-Perez, OSB No. 162312
      Email: Joshua@hlplawpc.com
      HLP Law PC
      495 State Street, Suite 400
      Salem, Oregon 97301
      Phone: (971) 239-5660
      Attorney for Plaintiff



                         UNITED STATES DISTRICT COURT

                                DISTRCIT OF OREGON

                                   EUGENE DIVISION




SHANNON CRUZ, an individual,                           Case No.:    6:20-CV-995

      Plaintiff,
                                                       COMPLAINT
      v.

EXECUTIVE OFFICE OF UNITED
STATES ATTORNEYS, a department of
the United States Executive Branch,

      Defendant.




                                   INTRODUCTION

      1.      Plaintiff Shannon Cruz (“Cruz”) by and through her counsel, Joshua

Lay-Perez of HLP Law PC, brings this action against Defendant Executive Office of

United States Attorneys (“EOUSA”) to obtain injunctive and other appropriate relief


      COMPLAINT SEEKING INJUCTIVE RELIEF - Page 1 of 5
            Case 6:20-cv-00995-MK   Document 1     Filed 06/22/20   Page 2 of 5




compelling compliance with the Freedom of Information Act, 5 U.S.C § 552

(“FOIA”), as amended which requires EOUSA to respond to a FOIA request

(“Request”) made by Plaintiff on January 27, 2020 and disclose requested records.

       Plaintiff Cruz alleges as follows:

                                            PARITES

       2.      Plaintiff Shannon Cruz is an individual residing in Marion County,

Oregon.

       3.      Defendant EOUSA is an Agency of the Department of Justice under

the Executive Branch of the United States Government.

                               JURISDICTION AND VENUE

       4.      This Court has proper jurisdiction over this action under 5 U.S.C. §

552(a)(4)(B) and 28 U.S.C § 1331 because the District of Oregon is where the

plaintiff resides.

       5.      Venue is proper in the District of Oregon under 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1391(e).

                                 STATEMENT OF FACTS

       6.      Plaintiff, through her attorney, submitted a request to Defendant

EOUSA on January 27, 2020. See Exhibit 1.

       7.      Defendant EOUSA failed to tender a timely response determination to

the request as required under 5 U.S.C. § 552(a)(6)(A).
       COMPLAINT SEEKING INJUCTIVE RELIEF - Page 2 of 5
           Case 6:20-cv-00995-MK    Document 1     Filed 06/22/20   Page 3 of 5




      8.      As of the date of this filing, Plaintiff has received no response from

Defendant.

      9.      The Request sought documents related to the matter of United States v.

Willamette Valley Toxicology LLC, which was handled by the United States

Attorney’s Office for the District of Oregon.

      10.     FOIA requires that United States Government agencies promptly

produce public records to anyone who requests them within twenty (20) working

days from the date of its receipt. 5 U.S.C. § 552(a)(6)(A)(i). Defendant EOUSA has

failed to make timely determination and or make the records available to Plaintiff as

required.

      11.     Plaintiff has exhausted all administrative remedies in accordance with 5

U.S.C. § 552(6)(C)(i).

      12.     Plaintiff is involved in a civil litigation matter in Marion County Circuit

Court, and Plaintiff seeks the records described above to aid the court in its inquiry

as to whether the circuit court defendant willfully failed to comply with that court’s

order. The dircuit court defendant relies on the actions of the US Attorney’s office to

justify its failure to comply with the Circuit Court’s order.

      13.     EOUSA received the Request on 01/27/2020, and assigned it tracking

number EOUSA-2020-001303 with an estimated completion date of 02/25/2020.

      14.     Not having received a determination response from EOUSA plaintiff’s

counsel emailed usaeo.foia.requests@usdoj.gov on 03/18/2020 to inquire about the

status of the Request. EOUSA did not respond to the email.
      COMPLAINT SEEKING INJUCTIVE RELIEF - Page 3 of 5
         Case 6:20-cv-00995-MK      Document 1      Filed 06/22/20   Page 4 of 5




      15.    After not receiving any communication from EOUSA, plaintiff’s

counsel again contacted the agency regarding the Request, this time via telephone,

again with no response. Plaintiff’s counsel left a voicemail with the agency, again

with no response.

      16.    As of June 15, 2020, more than the required 20 working days have

elapsed since EOUSA received the original Request submitted by Plaintiff.

      17.    As of June 15, 2020, Plaintiff has not received an initial determination

response, nor any records related to the Request.

                                   CLAIM FOR RELIEF

      18.    Plaintiff repeats and alleges all allegations contained in paragraphs 1

through 15 above and inclusive.

      19.    Plaintiff has a legal right under FOIA to obtain the specific records as

requested on January 27, 2020, and there is no legal basis for Defendant’s failure to

respond or produce requested records to the Plaintiff. This failure to respond is a

violation of the FOIA in and of itself, 5 U.S.C § 552(a)(3)(A), and other application

regulation contained in 5 U.S.C § 552.

      20.    Upon information and belief, Defendants are currently in possession, or

control of requested records.

      21.    Plaintiff requests reasonable attorney fees under 5 U.S.C § 552(a)(4)(E).




      COMPLAINT SEEKING INJUCTIVE RELIEF - Page 4 of 5
     Case 6:20-cv-00995-MK     Document 1     Filed 06/22/20   Page 5 of 5




   WHEREFORE, Plaintiff requests that the Court award them the following:

A. Declare that Defendants have violated FOIA by unlawfully withholding the

   requested records;

B. Order Defendants to immediately disclose the records requested;

C. Award Plaintiff her reasonable costs and attorneys’ fees; and

D. Grant any other such relief that the Court may deem just and proper.

   DATED this 22nd day of June, 2020.

                                          HLP Law PC
                                          By: s/Joshua Lay-Perez



   Joshua B. Lay-Perez, OSB No. 162312
   Email: Joshua@hlplawpc.com
   Telephone: (971) 239-5660
   Attorney for Plaintiff Shannon Cruz




   COMPLAINT SEEKING INJUCTIVE RELIEF - Page 5 of 5
